DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (U.S. 2002/0153662) in view of Kroecket et al. (U.S. 2008/0167118).

Regarding claims 1, 5, and 12, Webb discloses a gaming apparatus for facilitating player participation in electronic poker games, (“The invention also provides game apparatus for use in playing the card-type games of the present invention”, par. 0076), comprising a display, a user interface configured to receive at least player input to facilitate player participation in the poker game, (“display element (e.g., board, screen, table cards, play sheet, etc.) for informing at least one player of a hierarchy of a plurality of possible hands and a predetermined plurality of winning card combination, par. 0076), a wager input device structured to identify and validate player assets and to permit the player to participate in the electronic poker games in which the player assets are provided, (“an area or position for receiving at least one wager selection from a plurality of wagering options by at least one player, wherein the wagering comprises whether a player's hand attains at least one of said predetermined plurality of winning combinations”, par. 0076), a processor configured to randomly select cards to present in a first poker hand via the display, (“a dealer dealing a hand of three cards to each player who placed a wager”, par. 0010), randomly designate a card position of one of the randomly selected cards in the first poker hand, (“resolving the player hands according to a predetermined hierarchy of poker hands”, par. 0010), facilitate the player’s completion and participation of the first and intermediate poker hands, (“resolving the player hands according to a predetermined hierarchy of poker hands”, par. 0010), identify a benefit-receiving poker hand to be N+1 poker hands after the first poker hand in which the card position was randomly designated; provide an enhanced card at the stored location of the randomly designated card position in the benefit-receiving poker hand, and facilitate player’s participation to completion of the benefit-receiving poker hand using the enhanced card, (“Another embodiment of the present invention comprises the steps of: designating at least one playing card indicia as a wild indicia, placing a single part wager to participate in a casino three-card poker-type game; a dealer dealing a hand consisting of three cards to each player who placed a wager; and playing a three-card poker-type hand wherein said wild indicia is used where present in any of said hands; resolving each player's hand according to predetermined poker rules, wherein at least some payouts proportional to the single part wager are made for obtaining a predetermined winning hand”, par. 0073). 
Webb, however, is silent on the issue of disclosing a digital storage. In a related art, Kroeckel discloses a gaming apparatus, (fig. 2a), wherein Kroeckel further discloses a digital storage, (“digital storage”, par. 0011). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the digital storage of Kroeckel into the art disclosed by Webb in order to be configured to the processor for storing instructions, as disclosed by Kroeckel, (par. 0011). 
Regarding claims 2, 3, 13, and 14, Webb discloses wherein the processor is configured to repeatedly 2provide the enhanced card at the stored location of the randomly designated card position on 3every N+1 poker hands, (“Another embodiment of the present invention comprises the steps of: designating at least one playing card indicia as a wild indicia, par. 0073). 
Regarding claims 4, 9, and 17 – 20, Webb discloses wherein the processor is configured to facilitate 2player's participation in the N intermediate poker hands while providing no enhanced card at 3the card position randomly designated during play of the first poker hand, (“a dealer dealing a hand of three cards to each player who placed a wager”, par. 0010). 
Regarding claims 6, 9 – 11, 15, and 16, wherein the processor is configured to repeatedly 2provide the enhanced card and the additional ones of the enhanced card at their respective 3randomly designated card position and the randomly designated one or more additional card 4positions on every N+1 poker hands, (“Another embodiment of the present invention comprises the steps of: designating at least one playing card indicia as a wild indicia, par. 0073).
Regarding claims 7 and 8, wherein the processor is configured to:  2facilitate the player's participation in the number (N) of intermediate poker hands by 3facilitating the player's participation in a fixed number of intermediate poker hands; and 4repeatedly provide the enhanced card at the stored (“Another embodiment of the present invention comprises the steps of: designating at least one playing card indicia as a wild indicia, placing a single part wager to participate in a casino three-card poker-type game, par. 0073). 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.